--------------------------------------------------------------------------------

EXHIBIT 10.9


AMENDMENT NUMBER FIVE TO REVOLVING CREDIT AGREEMENT


 
This AMENDMENT NUMBER FIVE TO REVOLVING CREDIT AGREEMENT (this “Amendment”),
dated as of July 1, 2005, is entered into among NATIONAL TECHNICAL SYSTEMS,
INC., a California corporation (“Parent”), NTS TECHNICAL SYSTEMS, a California
corporation, dba National Technical Systems (“NTS”), XXCAL, INC., a California
corporation (“XXCAL”), APPROVED ENGINEERING TEST LABORATORIES, INC., a
California corporation (“AETL”), ETCR, INC., a California corporation (“ETCR”),
ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation (“Acton”),
PHASE SEVEN LABORATORIES, INC., a California corporation (“Phase Seven”), and
one or more Subsidiaries of Parent, whether now existing or hereafter acquired
or formed, which become party to the Agreement (as defined below) by executing
an Addendum in the form of Exhibit 1 of the Agreement (NTS, XXCAL, AETL, ETCR,
Acton, Phase Seven and such other Subsidiaries are sometimes individually
referred to herein as a “Subsidiary Borrower” and collectively referred to
herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and Parent are
sometimes individually referred to herein as a “Borrower” and collectively
referred to herein as “Borrowers”), the financial institutions from time to time
parties hereto as Lenders, whether by execution hereof or an Assignment and
Acceptance in accordance with Section 11.5(c) of the Agreement, and Comerica
Bank, in its capacity as contractual representative for itself and the other
Lenders (“Agent”), with reference to the following facts:


A.            Borrowers (other than Phase Seven), Agent and Lenders previously
entered into that certain Revolving Credit Agreement, dated as of November 21,
2001, as amended by that certain Amendment Number One to Revolving Credit
Agreement, dated as of July 17, 2002, that certain Amendment Number Two to
Revolving Credit Agreement, dated as of November 25, 2002, that certain
Amendment Number Three to Revolving Credit Agreement, dated as of July 21, 2003,
and that certain Amendment Number Four to Revolving Credit Agreement, dated as
of July 30, 2004 (as amended, the “Agreement”);


B.             Borrowers (other than Phase Seven) and Agent, in its capacity as
Agent for the Lenders, entered into that certain Security Agreement, dated as of
November 21, 2001 (the “Security Agreement”);


C.             Concurrent herewith, Phase Seven is executing and delivering an
Addendum to Revolving Credit Agreement and an Addendum to Security Agreement in
order to become a Borrower under the Agreement and the Security Agreement; and


D.             Borrowers, Agent and Lenders desire to further amend the
Agreement in accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:


1.             Defined Terms. All initially capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Agreement.


2.             Amendments to the Agreement.

 
1

--------------------------------------------------------------------------------

 

2.1           Borrowers. All references to “Borrowers” in the Agreement shall
include Phase
Seven.


2.2           Definitions.


(a)           The following definitions set forth in Section 1.1 of the
Agreement are
hereby amended in their entirety as follows:


“Borrowing” means a borrowing of Revolving Loans or Equipment Loans from the
Revolving Loan Lenders or Equipment Loan Lenders, as applicable, pursuant to the
terms and conditions hereof.


“Commitment” means a Lender’s Revolving Credit Commitment, Term Loan Commitment,
and/or Equipment Loan Commitment, as the context requires.


“Consolidated Adjusted Net Income” means, with respect to any period, the
consolidated net income of Borrowers and the Subsidiaries after all federal,
state and local income taxes reflected on Borrowers’ Financial Statement for
such period, calculated in accordance with GAAP plus (x) any non-cash
compensation paid to Borrowers' and the Subsidiaries' officers, directors and
employees, including non-cash stock option expense determined in accordance with
FAS 123R and (y) the write-off of goodwill, if any, as required by FASB 142.


“Debt Service Coverage Ratio” means, with the exception of test dates July 31,
2005 and October 31, 2005, for the rolling four fiscal quarter period ending on
the date of determination, the ratio of (i) the sum of: (1) Consolidated
Adjusted Net Income for such period, plus (2) each Borrower’s and the
Subsidiaries’ consolidated depreciation and amortization expense for such period
(including any non-cash compensation paid to Borrowers’ and the Subsidiaries’
officers, directors, employees, and agents), minus (3) any Distributions paid or
Capital Stock of each Borrower acquired or any other action taken under Section
7.10 during such period, plus or minus (4) any change in Borrowers’ deferred
federal or state taxes during such period, minus (5) unfunded cash Capital
Expenditures during such period (including any fixed assets acquired pursuant to
a Permitted Acquisition), to (ii) the sum of: (1) the current portion of
Borrowers’ long term Debt that came due during such period, plus (2) the current
portion of Borrowers’ Capital Lease Obligations that came due during such
period. For test dates July 31, 2005 and October 31, 2005, the calculations of
Debt Service Coverage Ratio shall be based on the annualized year to date
numbers.


“Fees” means the Closing Fee, the Facility Fee, the Equipment Fee, the Late
Payment Fee, the Letter of Credit Fees and the Audit Fees.


“Interest Payment Date” means:


(i)            with respect to each Prime Lending Rate Portion, the last day of
each and every month commencing the last such day after the making of such Loan,
and the Equipment Loans Maturity Date (in the case of the Equipment

 
2

--------------------------------------------------------------------------------

 

Loans), the Revolving Loans Maturity Date (in the case of the Revolving Loans),
and the Term Loans Maturity Date (in the case of the Term Loans);


(ii)           with respect to each LIBOR Lending Rate Portion, the earlier of:
(1) the last day of the Interest Period with respect thereto, or (2) if the
Interest Period has a duration of more than three months, every LIBOR Business
Day that occurs during such Interest Period every three months from the first
day of such Interest Period; and


(iii)           with respect to the COF Lending Rate Loans, the last day of each
and every month, and the Equipment Loans Maturity Date.”


“Loans” means the Revolving Loans, the Term Loans and the Equipment Loans (each,
a “Loan”).


“Notes” means, collectively, the Revolving Notes, the Term Notes and the
Equipment Loans Notes (each, a “Note”).


“Revolving Loans Maturity Date” means August 1, 2007.


“Total Commitment Percentage” means, with respect to any Lender, the percentage
equal to sum of such Lender’s Revolving Loan Commitment, Term Loan Commitment,
and Equipment Loan Commitment, divided by the Total Credit.”


(b)           The definition of “Interest Period” in Section 1.1 of the
Agreement is hereby amended to amend clause (iii) to read as follows:


(iii) no Interest Period respecting a Revolving Loan may extend beyond the
Revolving Loans Maturity Date, and no Interest Period respecting the Term Loans
may extend beyond the Term Loans Maturity Date.


(c)           The following definitions are hereby added to Section 1.1 of the
Agreement in alphabetical order:


“Amendment Date” means the date when all of the conditions set forth in Section
4 of Amendment No. 5 have been fulfilled to satisfaction of Agent and counsel.


“Amendment No. 5” means that certain Amendment Number Five to Revolving Credit
Agreement, dated as of July 1, 2006, among Borrowers, Agent and Lenders.


“COF” means the rate determined by Agent, in its sole discretion, from time to
time as its cost of funds, as such rate may change from time to time.


“COF Lending Rate” means the sum of the COF (as of the date the Equipment Loans
have been converted to COF Lending Rate Loans pursuant to

 
3

--------------------------------------------------------------------------------

 

Borrowers’ exercise of their option under Section 2.4(a)(iii)) plus two and one
half percentage points (250 basis points).


“COF Lending Rate Loans” means the Equipment Loans if the Borrower has elected
to convert all of such Loans to bear interest at the COF Lending Rate pursuant
to Section 2.4(a)(iii).


“Equipment” has the meaning given to such term in the Security Agreement.


“Equipment Fee” has the meaning given to such term in Section 2.15(e).


“Equipment Loan Commitment” means, with respect to any Equipment Loan Lender,
the amount indicated under such Lender’s name on Schedule 1.1 C under the
heading Equipment Loan Commitment or, in the case of any Lender that is an
assignee Lender pursuant to Section 11.5(c), the amount of the assigning
Lender’s Equipment Loan Commitment assigned to such assignee Lender
(collectively, the “Equipment Loan Commitments”).


“Equipment Loan Commitment Percentage” means, with respect to any Equipment Loan
Lender, the percentage indicated on Schedule 1.1 C under the heading Equipment
Loan Commitment Percentage or, in the case of any Lender that is an assignee
Lender pursuant to Section 11.5(c), the percentage of the assigning Lender’s
Equipment Loan Commitment assigned to such assignee Lender.


“Equipment Loan Lender” means each of the Lenders indicated on Schedule 1.1 C
under the heading Equipment Loan Lenders, and also means any assignee of such
Lender pursuant to Section 11.5(c).


“Equipment Loans” has the meaning given to such term in Section 2.3(a).


“Equipment Loans Conversion Date” means June 30, 2006.


“Equipment Loans Maturity Date” means June 30, 2010.


“Equipment Loans Notes” means, collectively, the promissory notes executed by
each Borrower to the order of each Lender pursuant to Section 2.11(a) to
evidence such Lender’s Equipment Loans.


“Prepaid Principal Amount” means the principal balance of the COF Lending Rate
Loans that Borrowers have elected to prepay, or the amount of the principal
balance of the COF Lending Rate Loans that Borrowers must prepay because of
acceleration, as the case may be.


“Prepayment Amount” means:

 
4

--------------------------------------------------------------------------------

 

(i)            If the Prepaid Principal Amount exceeds Seven Hundred Fifty
Thousand Dollars ($750,000), then the Prepayment Amount is the sum of: (x) the
Prepaid Principal Amount; (y) interest accruing on the Prepaid Principal Amount
up to, but not including, the Prepayment Date; (z) Five Hundred Dollars
($500.00); plus the present value, discounted at the Reinvestment Rates of the
positive amount by which (A) the interest the Equipment Loan Lenders would have
earned had the Prepaid Principal Amount not been paid prior to the Equipment
Loans Maturity Date at the COF Lending Rate, exceeds (B) the interest the
Equipment Loan Lenders would earn by reinvesting the Prepaid Principal Amount at
the Reinvestment Rates.


(ii)           If the Prepaid Principal Amount is Seven Hundred Fifty Thousand
Dollars ($750,000) or less, then the Prepayment Amount is the sum of: (x) the
Prepaid Principal Amount; (y) interest accruing on the Prepaid Principal Amount
up to, but not including, the Prepayment Date; plus (z) an amount equal to two
percent (2%) of the Prepaid Principal Amount.


“Prepayment Date” means the date of any prepayment of the COF Lending Rate Loans
pursuant to Section 2.16(c).


“Reinvestment Rates” mean the per annum rates of interest equal to one half
percent (1/2%) above the rates of interest reasonably determined by Agent to be
in effect not more than seven (7) days prior to the Prepayment Date in the
secondary market for United States Treasury Obligations in amount(s) and with
maturity(ies) which correspond (as closely as possible) to the COF Lending Rate
Loans being prepaid.


“Term Loan Commitment” means, with respect to any Term Loan Lender, the amount
indicated opposite such Lender’s name on Schedule 1.1 C under the heading Term
Loan Commitment or, in the case of any Lender that is an assignee Lender
pursuant to Section 11.5(c), the amount of the assigning Lender’s Term Loan
Commitment assigned to such assignee Lender (collectively, the “Term Loan
Commitments”).


“Term Loan Commitment Percentage” means, with respect to any Term Loan Lender,
the percentage indicated on Schedule 1.1 C under the heading Term Loan
Commitment Percentage or, in the case of any Lender that is an assignee Lender
pursuant to Section 11.5(c), the percentage the assigning Lender’s Term Loan
Commitment assigned to such assignee Lender.


“Term Loan Lender” means each of the Lenders indicated on Schedule 1.1 C under
the heading Term Loan Lenders, and also means any assignee of such Lender
pursuant to Section 11.5(c).


“Term Loans Maturity Date” means June 30, 2010.


“Term Notes” means, collectively, the promissory notes executed by each Borrower
to the order of each Lender pursuant to Section 2.11(a) to evidence such

 
5

--------------------------------------------------------------------------------

 

Lender’s Term Loan.


“Total Credit” means $21,000,000.


2.3           Term Loans. Section 2.2 of the Agreement is hereby amended as
follows:


2.2           The Term Loans.


(a)           Several Term Loans. Subject to the terms and conditions hereof,
each Term Loan Lender severally agrees to make a term loan (each a “Term Loan”
and collectively the “Term Loans”) to Borrowers on the Amendment Date, in an
amount equal to each such Term Loan Lender’s Term Loan Commitment, the proceeds
of which shall only be used for the purposes allowed in Section 7.1(c). Each
Term Loan Lender shall make the amount of such Lender’s Term Loan available to
Agent in same day funds, not later than 9:00 a.m. (Pacific time), on the
Amendment Date. After Agent’s receipt of the proceeds of such Term Loans, upon
the effectiveness of Amendment No. 5, Agent shall apply the proceeds of such
Term Loans to repay $2,500,000 of Revolving Loans outstanding on the Amendment
Date.


(b)           Amortization. Borrowers shall pay sixty monthly principal
reduction payments on the Term Loans, each in the aggregate amount of $41,667.
Each such payment shall be due and payable on the last day of each month
commencing July 31, 2005 and continuing on the last day of each succeeding
month. On the Term Loans Maturity Date, the outstanding principal balance, and
all accrued and unpaid interest under the Term Loans shall be due and payable in
full. Borrowers may prepay the Term Loans at any time, in whole or in part,
without penalty or premium except as otherwise required by Section 2.7(a) with
respect to repayments of LIBOR Lending Rate Portions. All principal amounts so
repaid or prepaid may not be reborrowed. Borrowers shall give Agent at least two
(2) LIBOR Business Days’ prior written notice of any prepayment of a LIBOR
Lending Rate Portion, upon receipt of which, Agent shall promptly give notice to
each Term Loan Lender. Upon receipt of any such notice of a prepayment, Agent
shall promptly notify each Term Loan Lender thereof. Agent shall, promptly
following its receipt of any payment or prepayment of the Term Loans, distribute
to each Term Loan Lender its pro rata share (based upon the principal amounts
outstanding) of all amounts received by Agent pursuant to this Section 2.2 for
each such Term Loan Lender’s respective account. All prepayments shall be
applied toward scheduled principal reductions payments owing under this Section
2.2 in inverse order of maturity.


2.4           Equipment Loans. Section 2.3 of the Agreement is hereby amended as
follows:


2.3           Equipment Loans.


(a)           Several Equipment Loans. Subject to the terms and conditions
hereof, from the Amendment Date up to but not including the Equipment Loans
Conversion Date, each Equipment Loan Lender severally agrees to make a series

 
6

--------------------------------------------------------------------------------

 

of term loans (each, an “Equipment Loan” and collectively the “Equipment Loans”)
to or for the benefit of Borrowers, in an amount equal to such Equipment Loan
Lender’s Equipment Loan Percentage of each Borrowing of Equipment Loans, up to
an aggregate amount not to exceed such Equipment Loan Lender’s Equipment Loan
Commitment. Each Borrowing consisting of Equipment Loans shall be advanced
directly to the applicable vendor or Borrower, as Borrowers may request. The
foregoing to the contrary notwithstanding, (i) each Borrowing consisting of
Equipment Loans shall be in an amount, as determined by the Equipment Loan
Lenders, not to exceed 100% of Borrowers’ invoice cost (net of shipping,
freight, installation, and other so-called “soft costs”) of new Equipment that
is to be purchased by Borrowers with the proceeds of such Borrowing, or new
Equipment that has been purchased and accepted by Borrowers within 30 days prior
to the date of such Borrowing, (ii) the Equipment that is to be acquired or that
has been purchased by Borrowers must be acceptable to the Equipment Loan Lenders
in all respects, and, except for any Equipment that is or will be installed on
any Real Property Collateral upon delivery to Borrowers, not be a fixture, and
not be intended to be affixed to real property or to become installed in or
affixed to other goods unless waivers or fixture filings acceptable to the
Equipment Loan Lenders and Agent have been obtained, and (iii) the Equipment
Loan Lenders shall have no obligation to fund any Equipment Loans hereunder to
the extent that the making thereof would cause the then outstanding amount of
all Equipment Loans to exceed the aggregate Equipment Loan Commitments. On the
Equipment Loans Conversion Date, each Equipment Loan Lender’s obligations to
make Equipment Loans to Borrowers shall cease. Each Borrowing of Equipment Loans
shall be in a minimum amount of $100,000.


(b)           Payments. From the Amendment Date until the Equipment Loans
Conversion Date, no principal payments shall be due on the outstanding Equipment
Loans; provided that Borrowers shall make interest payments thereon during such
period in accordance with Section 2.4. The aggregate amount of all Equipment
Loans outstanding on the Equipment Loans Conversion Date shall be repayable in
equal monthly installments of principal, each such installment in an amount
equal to 1/48th of the aggregate principal amount of Equipment Loans outstanding
on the Equipment Loans Conversion Date, and such installments to be due and
payable on the last day of each month commencing July 31, 2006 and continuing on
the last day of each succeeding month until the Equipment Loans Maturity Date,
whereupon the entire remaining unpaid principal balance of the Equipment Loans
together with all accrued but unpaid interest thereon shall be due and payable.


(c)           Prepayment. Borrowers may prepay the Equipment Loans at any time,
in whole or in part, without penalty or premium except as otherwise required by
Section 2.16 with respect to prepayments of COF Lending Rate Loans. All
principal amounts so repaid or prepaid may not be reborrowed. Agent shall,
promptly following its receipt of any payment or prepayment of the Equipment
Loans, distribute to each Equipment Loan Lender, its pro rata share (based upon
the principal amounts outstanding) of all amounts received by Agent

 
7

--------------------------------------------------------------------------------

 

pursuant to this Section 2.3 for each such Lender’s respective account. All
prepayments shall be applied toward scheduled principal reductions payments
owing under Section 2.3(b) in inverse order of maturity.


2.5            Interest Rates. Section 2.4(a) of the Agreement is hereby amended
as follows:


(a)           Interest Rate Options.


(i)           Revolving Loans. Subject to the terms and conditions hereof, all
Revolving Loans, or portions thereof, may be outstanding as either Prime Lending
Rate Portions or LIBOR Lending Rate Portions, by designating, in accordance with
Sections 2.5(b) and 2.6(b), either the Prime Lending Rate or the LIBOR Lending
Rate to apply to all or any portion of the unpaid principal balance of the
Revolving Loans;provided, however, there shall be no more than three (3) LIBOR
Lending Rate Portions of Revolving Loans outstanding at any time. LIBOR Lending
Rate Portions shall be in minimum amounts each of One Million Dollars
($1,000,000).


(ii)           Term Loans. Subject to the terms and conditions hereof, the Term
Loans, or portions thereof, may be outstanding as either Prime Lending Rate
Portions or LIBOR Lending Rate Portions, by designating, in accordance with
Sections 2.5(b) and 2.6(b), either the Prime Lending Rate, or the LIBOR Lending
Rate to apply to all or any portion of the unpaid principal balance of the Term
Loans;provided, however, there shall be no more than two (2) LIBOR Lending Rate
Portions of Term Loans outstanding at any time. LIBOR Lending Rate Portions of
Term Loans shall be in minimum amounts each of One Million Dollars ($1,000,000).


(iii)           Equipment Loans. Subject to the terms and conditions hereof, all
Equipment Loans shall be outstanding as Prime Lending Rate Portions; provided,
however, at any time from and after the Equipment Loans Conversion Date,
Borrowers shall have the option to convert the entire outstanding balance of
Equipment Loans to COF Lending Rate Loans upon three (3) Business Days’ prior
written notice to Agent.. If Borrowers fail to exercise such option, the
Equipment Loans shall continue to be outstanding as Prime Lending Rate Portions
from and after the Equipment Loans Conversion Date. Once the Equipment Loans
have been converted to COF Lending Rate Loans pursuant to this clause (iii),
such COF Lending Rate Loans may not be converted back to Prime Lending Rate
Portions.


2.6            Notice of Borrowing Requirements. Section 2.5 of the Agreement is
hereby amended as follows:


2.5           Notice of Borrowing Requirements.


(a)           Each Borrowing of a Prime Lending Rate Portion shall be made on a
Business Day, and each Borrowing of a LIBOR Lending Rate Portion shall be made
on a LIBOR Business Day.

 
8

--------------------------------------------------------------------------------

 

(b)           Each Borrowing shall be made upon telephonic notice given by a
Responsible Officer of Borrowers, followed by a Notice of Borrowing, given by
facsimile or personal service, delivered to Agent at the address set forth in
the Notice of Borrowing. If for a Prime Lending Rate Portion, Agent shall be
given such notice no later than 11:00 a.m., Pacific time, one (1) Business Day
prior to the day on which such Borrowing is to be made, and, if for a LIBOR
Lending Rate Portion, Agent shall be given notice no later than 9:00 a.m.,
Pacific time, three (3) LIBOR Business Days prior to the day on which such
Borrowing is to be made, and such notice shall state the amount and purpose
thereof (subject to the provisions of Section 2.1). Upon receipt of any Notice
of Borrowing from Borrowers, (x) Agent shall promptly notify each Revolving Loan
Lender or Equipment Loan Lender, as applicable, thereof, (y) each Revolving Loan
Lender or Equipment Loan Lender, as applicable, will make the amount of its pro
rata share of each Borrowing available to Agent for the account of Borrowers at
Agent’s Lending Office for such Loans prior to 10:00 a.m., Pacific time, on the
date requested by Borrowers in funds immediately available to Agent and (z) such
Borrowing will then be made available to Borrowers by Agent crediting the
account of Borrowers on the books of such Lending Office with the aggregate of
the amounts made available to Agent by Revolving Loan Lenders and Equipment Loan
Lenders, as applicable, and in like funds as received by the Agent.


(c)           Neither Agent nor any Lender shall incur any liability to
Borrowers in acting upon any telephonic notice which Agent believes in good
faith to have been given by a Responsible Officer of Borrowers, or for otherwise
acting in good faith under this Section 2.5, and in making any Loans pursuant to
telephonic notice.


(d)           So long as all of the conditions for a Borrowing of a Loan set
forth herein have been satisfied, Agent shall make the proceeds of such Loan
available to Borrowers on the applicable Borrowing date by transferring same day
funds, equal to the amount of such Loan, in accordance with written disbursement
instructions given by Borrowers to Agent, in form and substance satisfactory to
Agent and otherwise consistent with Section 7.1


2.7           Conversion or Continuation Requirements. Section 2.6(a) of the
Agreement is hereby amended to add the following sentence at the end thereof as
follows:


If Borrowers elect to convert the entire balance of the Equipment Loans to COF
Lending Rate Loans after the Equipment Loans Conversion Date pursuant to Section
2.4(a)(iii), such COF Lending Rate Loans may not be converted back into Prime
Lending Rate Portions.


2.8           Notes. Sections 2.11(a) and (b) of the Agreement are hereby
amended as follows:


(a)           Borrowers agree that, upon the request to Agent by any Lender made
on or prior to the Amendment Date if and to the extent that such Lender has a
Commitment as of the Amendment Date, or in connection with any

 
9

--------------------------------------------------------------------------------

 

assignment pursuant to Section 11.5(c), to evidence such Lender’s Loans, each
Borrower will execute and deliver to such Lender a Revolving Note, Term Note,
and/or Equipment Loans Note, as applicable, substantially in the forms of
Exhibit 2.11(a), with appropriate insertions as to payee, date and principal
amount (each, as amended, supplemented, replaced or otherwise modified from time
to time, a “Note” and, collectively, the “Notes”), payable to the order of such
Lender and in a principal amount equal to the sum of such Lender’s Revolving
Credit Commitment, Term Loan Commitment, and/or Equipment Loan Commitment, as
applicable. Each Note shall (x) be dated the Amendment Date, (y) be payable as
provided herein and (z) provide for the payment of interest in accordance with
Section 2.4.


(b)           The Revolving Loans and Borrowers’ obligation to repay the same
shall be evidenced by the Revolving Notes, this Agreement and the books and
records of Agent and the Revolving Loan Lenders. The Term Loans and Borrowers’
obligation to repay the same shall be evidenced by the Term Loan Notes, this
Agreement and the books and records of Agent and the Term Loan Lenders. The
Equipment Loans and Borrowers’ obligation to repay the same shall be evidenced
by the Equipment Loans Notes, this Agreement and the books and records of Agent
and the Equipment Loan Lenders. Agent shall maintain the Register pursuant to
Section 10.13, and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, whether each such Loan is a
LIBOR Lending Rate Portion, a Prime Lending Rate Portion or COF Lending Rate
Loans, and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrowers to each Lender hereunder and (iii) both the amount of any sum received
by Agent hereunder from Borrowers and each Lender’s share thereof; provided,
however, any failure by Agent to maintain the Register or any such subaccount
with respect to any Loan or continuation, conversion or payment thereof shall
not limit or otherwise affect Borrowers’ obligations hereunder or under the
Notes.


2.9           Fees. Section 2.15(e) is hereby added to the Agreement as follows:


(e)            Borrowers shall pay to Agent for the ratable account of the
Equipment Loan Lenders a fee (the “Equipment Fee”) in the amount of $5000. The
Equipment Fee shall be fully earned and non-refundable, and shall be due and
payable in advance on the Amendment Date.


2.10         COF Lending Rate Loans. Article 2 of the Agreement is hereby
amended to add Section 2.16 as follows:


2.16         Prepayments of COF Lending Rate Loans.


(i)           Agent and Lenders are not under any obligation to accept any
prepayment of the COF Lending Rate Loans except as described below or as
required under applicable law. Borrowers may prepay the COF

 
10

--------------------------------------------------------------------------------

 

Lending Rate Loans in increments of Five Hundred Dollars ($500.00) prior to the
Equipment Loans Maturity Date as long as (i) Agent is provided written notice of
such prepayment at least five (5) Business Days prior to the Prepayment Date;
and (ii) Borrowers pays the Prepayment Amount on the Prepayment Date. The notice
of prepayment shall contain the Prepayment Date.


(ii)          The Prepayment Amount shall be due and payable on the Prepayment
Date, and Borrowers shall pay to Agent, for the account of the Equipment Loan
Lenders, as applicable, in addition to any other amount that may then be due
hereunder, the Prepayment Amount on the Prepayment Date. Agent, in its sole
discretion, may accept any prepayment of the COF Lending Rate Loans even if not
required to do so hereunder and may deduct from the amount to be applied against
the COF Lending Rate Loans any other amounts required to be paid as part of the
Prepayment Amount. Agent’s determination of the Prepayment Amount will be
conclusive, absent manifest error. If requested in writing by Borrowers, Agent
will provide Borrowers a written statement specifying the Prepayment Amount.


(iii)         BY INITIALING BELOW, BORROWERS ACKNOWLEDGE(S) AND AGREE(S) THAT:
(A) THERE IS NO RIGHT TO PREPAY THE COF LENDING RATE LOANS, IN WHOLE OR IN PART,
WITHOUT PAYING THE PREPAYMENT AMOUNT, EXCEPT AS OTHERWISE REQUIRED UNDER
APPLICABLE LAW; (B) BORROWERS SHALL BE LIABLE FOR PAYMENT OF THE PREPAYMENT
AMOUNT IF AGENT AND LENDERS EXERCISE THEIR RIGHT TO ACCELERATE PAYMENT OF THE
OBLIGATIONS, INCLUDING WITHOUT LIMIT, ACCELERATION UNDER A DUE-ON-SALE
PROVISION; (C) BORROWERS WAIVES(S) ANY RIGHTS UNDER SECTION 2954.10 OF THE
CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE; AND (D) AGENT AND LENDERS HAVE
MADE THE LOANS EVIDENCED BY THIS AGREEMENT AND THE NOTES IN RELIANCE ON THESE
AGREEMENTS.



[ILLEGIBLE]  
BORROWERS’ INITIALS



2.11         Use of Funds. Section 7.1 (c) and (d) of the Agreement are hereby
added to the Agreement as follows:


(c)           Use any proceeds of the Term Loans for any purpose other than to
refinance $2,500,000 of Revolving Loans outstanding on the Amendment Date; or


(d)           Use any proceeds of the Equipment Loans for any purpose other than
as provided in Section 2.3.


2.12         Financial Condition. Section 7.15 (c) of the Agreement is hereby
amended to follows:

 
11

--------------------------------------------------------------------------------

 

(c)            the Quick Ratio, measured as of the end of each month, at any
time to be less than 0.90:1.00.


2.13         Capital Expenditures. Section 7.12 of the Agreement is hereby
amended as follows:


7.12         Capital Expenditures. Make, or permit any Subsidiary (other than an
Excluded Subsidiary) to make, any Capital Expenditures, or any commitments
therefor, in excess of Five Million Dollars ($5,000,000) in the aggregate, on a
consolidated basis, in any fiscal year; provided, that, if Agent and Lenders
shall consent to an acquisition of all or substantially all of the Assets or the
business of any other Person (a “Permitted Acquisition”), the fixed assets
acquired by Borrowers from such Permitted Acquisition shall be excluded from the
calculation of Capital Expenditures for the purposes hereof; provided, further,
that Agent and Lender are under no obligation to consent to any such acquisition
and Borrowers acknowledge and agree that such consent may be withheld in Agent
and Lenders sole and absolute discretion. Without in any way limiting or
qualifying the foregoing, any such consent to a Permitted Acquisition by Agent
and Lenders shall be based, in part, on Borrowers’ agreement to revise the Debt
Service Coverage Ratio and Capital Expenditures covenants giving effect to such
Permitted Acquisition and otherwise in form and substance satisfactory to Agent
and Lenders in their sole and absolute discretion.


2.14          Remedies. Clause (i) of Section 8.2 of the Agreement is hereby
amended as follows:


(i) with the consent of the Majority Lenders, Agent may or upon the request of
the Majority Lenders, Agent shall, without notice of its election and without
demand, immediately terminate the Revolving Credit Commitments and the Equipment
Loan Commitments, whereupon Lenders’ obligation to make Loans to Borrowers and
Issuing Lender’s obligation to issue Letters of Credit shall immediately cease;


2.15         Replacement of Affected Lenders. The first paragraph of Section
10.16 of the Agreement is amended as follows:


10.16        Replacement of Affected Lenders. If any Lender (other than Agent)
(x) is owed a material amount of increased costs under Section 2.7 or ceases to
be obligated to make LIBOR Lending Rate Loans as a result of the operation of
Sections 2.8 or 2.9, (y) refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved pursuant to Section 11.4 by the Majority Lenders, the Revolving
Loan Lenders the Revolving Credit Commitment Percentage of which aggregate more
than 66.67%, the Term Loan Lenders the Term Loans Commitment Percentage of which
aggregate more than 6 6.67% or the Equipment Loan Lenders the Equipment Loans
Commitment Percentage of which aggregate more than 66.67%; or (z) is in default
of its obligations hereunder, then Agent shall have the right, but not the
obligation, to replace such Lender (the “Replaced

 
12

--------------------------------------------------------------------------------

 

Lender”) with one or more Eligible Assignees (collectively, the “Replacement
Lender”) provided, that:


2.16          Expenses. Sections 11.3(c) of the Agreement is amended to read as
follows:


(c)           each Borrower shall and hereby agrees to indemnify, protect,
defend and hold harmless Agent, Issuing Lender and each Lender and their
respective directors, officers, agents, employees and attorneys (collectively,
the “Indemnified Persons” and individually, an “Indemnified Person”) from and
against (i) any and all losses, claims, damages, liabilities, deficiencies,
judgments, costs and expenses (including attorneys’ fees and attorneys’ fees
incurred pursuant to proceedings arising under the Bankruptcy Code) incurred by
any Indemnified Person (except to the extent that it is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any Indemnified Person) arising out of or by reason of any litigations,
investigations, claims or proceedings (whether administrative, judicial or
otherwise), including discovery, whether or not Agent, Is suing Lender or any
Lender is designated a party thereto, which arise out of or are in any way
related to (1) this Agreement, the Loan Documents or the transactions
contemplated hereby or thereby, (2) any actual or proposed use by Borrowers of
the proceeds of the Loans, or (3) Agent’s, Issuing Lender’s and Lenders’
entering into this Agreement, the Loan Documents or any other agreements and
documents relating hereto; (ii) any such losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses arising out of or by reason of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence on, under or about any Borrower’s operations or
property or property leased by any Borrower of any material, substance or waste
which is or becomes designated as Hazardous Materials; (iii) any such losses,
claims, damages, liabilities, deficiencies, judgments, costs and expenses
incurred in connection with any remedial or other action taken by any Borrower
or Agent, Issuing Lender or any Lender in connection with compliance by any
Borrower with any federal, state or local environmental laws, acts, rules,
regulations, orders, directions, ordinances, criteria or guidelines (except to
the extent that it is finally judicially determined to have resulted from the
gross negligence or willful misconduct of any Indemnified Person); and (iv) all
losses and expenses which any Indemnified Person sustains or incurs as a result
of (x) any prepayment of the COF Lending Rate Loans prior to the Equipment Loans
Maturity Date, for any reason, including termination of this Agreement or
pursuant to Section 8.2, or (y) any failure by Borrowers, for any reason, to
borrow any LIBOR Lending Rate Portion in accordance with the terms hereof. The
indemnification set forth herein shall include, without limitation, all losses
and expenses arising from interest and fees that any Lender pays to lenders of
funds it obtained in order to fund the Loans to Borrowers at the LIBOR Lending
Rate, and all losses incurred in liquidating or re-deploying deposits from which
such funds were obtained and loss of profit for the period after termination. If
and to the extent that the obligations of Borrowers hereunder are unenforceable
for any reason, Borrowers hereby agree to make the maximum contribution to the
payment and satisfaction of such obligations to Agent and

 
13

--------------------------------------------------------------------------------

 

Lenders which is permissible under applicable law.


2.17         Amendments and Waivers. Sections 11.4 (iv) and (v) of the agreement
are hereby amended as follows:


(iv)           amend, modify or waive any provision of this Agreement regarding
the allocation of prepayment amounts to the Term Loans or the application of
such prepayment amounts to the respective installments of principal under the
respective Term Loans without the written consent of the Term Loan Lenders the
Term Loan Commitment Percentages of which aggregate more than 66.67%; or amend,
modify or waive any provision of this Agreement regarding the allocation of
prepayment amounts to the Revolving Loans or the application of such prepayment
amounts to the respective installments of principal under the respective
Revolving Loans without the written consent of the Revolving Loan Lenders the
Revolving Loan Commitment Percentages of which aggregate more than 66.67%; or
amend, modify or waive any provision of this Agreement regarding the allocation
of prepayment amounts to the Equipment Loans or the application of such
prepayment amounts to the respective installments of principal under the
respective Equipment Loans without the written consent of the Equipment Loan
Lenders the Equipment Loan Commitment Percentages of which aggregate more than
66.67%; or


(v)           subject to clause (i) of this Section 11.4 as it relates to
reducing the amount or extending the scheduled date of maturity of any Loan or
any installment thereof, amend, modify or waive any provision of (x) Section 2.1
or Section 2.11 (to the extent it relates to Revolving Loans) without the
written consent of Revolving Loan Lenders the Revolving Loan Commitment
Percentages of which aggregate more than 66.67%; or (y) Section 2.2 or Section
2.11 (to the extent it relates to Term Loans) without the written consent of
Term Loan Lenders the Term Loan Commitment Percentages of which aggregate more
than 66.67%; or (z) Section 2.3 or Section 2.11 (to the extent it relates to
Equipment Loans) without the written consent of Equipment Loan Lenders the
Equipment Loan Commitment Percentages of which aggregate more than 66.67%; or


2.18         Reference Provision. Section 11.10 of the Agreement is hereby added
as follows:


11.10       Reference Provision.


(a)            The parties prefer that any dispute between them be resolved in
litigation subject to a Jury Trial Waiver as set forth in this Agreement, the
Notes or the other Loan Documents, but the availability of that process is in
doubt because of the opinion of the California Court of Appeal in Grafton
Partners LP v. Superior Court, 9 Cal.Rptr.3d 511. This Reference Provision will
be applicable until the California Supreme Court completes its review of that
case, and will continue to be applicable if either that court or a California
Court of Appeal publishes a decision holding that a pre-dispute Jury Trial
Waiver

 
14

--------------------------------------------------------------------------------

 

provision similar to that contained in this Agreement, the Notes or the other
Loan Documents is invalid or unenforceable. Delay in requesting appointment of a
referee pending review of any such decision, or participation in litigation
pending review, will not be deemed a waiver of this Reference Provision.


(b)           Other than (i) nonjudicial foreclosure of security interests in
real or personal property, (ii) the appointment of a receiver or (iii) the
exercise of other provisional remedies (any of which may be initiated pursuant
to applicable law), any controversy, dispute or claim (each, a “Claim”) between
the parties arising out of or relating to this Agreement, the Note or the other
Loan Documents, will be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in this
Agreement, the Notes or the other Loan Documents, venue for the reference
proceeding will be in the Superior Court or Federal District Court in the County
or District where venue is otherwise appropriate under applicable law (the
“Court”).


(c)           The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree, the referee shall
be selected by the Presiding Judge of the Court (or his or her representative).
A request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each party shall have one peremptory challenge pursuant to CCP
§ 170.6. Pending appointment of the referee, the Court has power to issue
temporary or provisional remedies.


(d)           The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested to (a) set
the matter for a status and trial- setting conference within fifteen (15) days
after the date of selection of the referee, (b) if practicable, try all issues
of law or fact within ninety (90) days after the date of the conference and (c)
report a statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.


(e)           The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered, no party shall be
entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be

 
15

--------------------------------------------------------------------------------

 

final and binding.


(f)           Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.


(g)           The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, provide all temporary
or provisional remedies, enter equitable orders that will be binding on the
parties and rule on any motion which would be authorized in a trial, including
without limitation motions for summary judgment or summary adjudication . The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference. The
referee’s decision shall be entered by the Court as a judgment or an order in
the same manner as if the action had been tried by the Court. The parties
reserve the right to appeal from the final judgment or order or from any
appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.


(h)           If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act §
1280 through § 1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.


(i)            THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER
THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND
THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN AGREEING TO THIS
REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF THEIR

 
16

--------------------------------------------------------------------------------

 

OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM
WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS.


2.19         Amendment to Schedule 1.1C. Schedule 1.1C of the Agreement is
hereby amended and restated in its entirety and replaced with the Schedule 1.1 C
attached hereto.


2.20         Amendment to Exhibit 2.11(a). Exhibit 2.11(a) to the Agreement is
hereby amended and restated in its entirety and replaced with the Exhibit
2.11(a) attached hereto.


3.             Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:


(a)           Agent shall have received this Amendment, duly executed by
Borrowers, Lenders and Agent;


(b)           Agent shall have received an Addendum to Revolving Credit
Agreement and an Addendum to Security Agreement, duly executed by Phase Seven,
together with all Schedules thereto, in form and substance satisfactory to Agent
and Lenders;


(c)           Agent shall have received the Notes payable to each Lender in the
amount of such Lender’s respective Commitments, duly executed by Borrowers;


(d)           Agent shall have received a Stock Pledge Agreement, duly executed
by Parent, together with receipt by Agent for the ratable benefit of Lenders of
the original certificates evidencing one hundred percent (100%) of the issued
and outstanding Capital Stock of Phase Seven, together with undated stock powers
with respect thereto, duly executed;


(e)           Agent shall have received, for the pro rata account of Lenders,
(i) a term loan fee of $6,250, which shall be fully earned and nonrefundable,
(ii) the Equipment Fee, which shall be fully earned and nonrefundable and (iii)
all Expenses owing on the Amendment Date;


(f)           No Material Adverse Effect shall have occurred, as determined by
Agent in its reasonable discretion;


(g)           No Event of Default, Unmatured Event of Default or Material
Adverse Effect shall have occurred;


(h)           All of the representations and warranties set forth herein, in the
Loan Documents and in the Agreement shall be true, complete and accurate in all
respects as of the date hereof (except for representations and warranties which
are expressly stated to be true and correct as of the Closing Date);


(i)            With respect to Phase Seven:

 
17

--------------------------------------------------------------------------------

 

(i)            receipt by Agent of a Certificate of the Secretary of Phase
Seven, dated as of the Amendment Date, certifying (1) the incumbency and
signatures of the Responsible Officers of Phase Seven who are executing this
Agreement and the Loan Documents on behalf of Phase Seven; (2) the By-Laws of
Phase Seven and all amendments thereto as being true and correct and in full
force and effect; and (3) the resolutions of the Board of Directors of Phase
Seven as being true and correct and in full force and effect, authorizing the
execution and delivery of this Agreement and the Loan Documents, and authorizing
the transactions contemplated hereunder and thereunder, and authorizing the
Responsible Officers of Phase Seven to execute the same on behalf of Phase
Seven;


(ii)            receipt by Agent of Phase Seven’s Articles of Incorporation and
all amendments thereto, certified by the Secretary of State of its state of
organization and dated a recent date prior to the Amendment Date;


(iii)           receipt by Agent of a certificate of status and good standing
for Phase Seven, dated a recent date prior to the Amendment Date, showing that
Phase Seven is in good standing under the laws of the state of its state of
organization;


(iv)           receipt by Agent of a certificate signed by the President or a
Vice President and/or Chief Financial Officer of Phase Seven, dated as of the
Amendment Date, certifying that (1) both immediately before and immediately
after giving effect to the transactions contemplated by this Agreement and the
Loan Documents, Phase Seven is and will be Solvent; (2) to the best of their
knowledge after due and diligent inquiry, the representations and warranties of
Phase Seven contained in this Agreement and the Loan Documents are true and
correct in all material respects, and (3) to the best of their knowledge after
due and diligent inquiry, both immediately before and immediately after giving
effect to the transactions contemplated by this Agreement and the Loan
Documents, no Event of Default is continuing or shall occur;


(v)           receipt by Agent of Uniform Commercial Code and other public
record searches with respect to Phase Seven, in each case reasonably
satisfactory to Agent; and


(vi)           receipt by Agent of copies of insurance binders or insurance
certificates for Phase Seven; and


(j)            receipt by Agent of such other documents, instruments and
agreements as Agent may reasonably request in connection with the transactions
contemplated hereunder or to perfect or protect the liens and security interests
granted to Agent for the ratable benefit of Lenders in connection herewith.


4.             Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders that:


(a)            No Event of Default or Unmatured Event of Default is continuing;


(b)           All of the representations and warranties set forth in the
Agreement and the Loan Documents are true, complete and accurate in all respects
(except for representations and warranties which are expressly stated to be true
and correct as of the Closing Date); and

 
18

--------------------------------------------------------------------------------

 

(c)           This Amendment has been duly executed and delivered by Borrowers,
and after giving effect to this Amendment, the Agreement and the Loan Documents
continue to constitute the legal, valid and binding agreements and obligations
of Borrowers, enforceable in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.


5.             Counterparts; Telefacsimile Execution. This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


6.             Integration. The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.


7.             Reaffirmation of the Agreement. The Agreement as amended hereby
and the other Loan Documents remain in full force and effect.


[Remainder of page intentionally left blank.]

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer
   
and Assistant Secretary
           
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS
             
By:
 /s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary
           
XXCAL, INC.
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary
           
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary
             
ETCR, INC.
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Senior Vice President,
   
Chief Financial Officer, Treasurer and
   
Assistant Secretary


 
20

--------------------------------------------------------------------------------

 


 
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
           
PHASE SEVEN LABORATORIES, INC.
             
By:
/s/ Lloyd Blonder
   
Lloyd Blonder, Vice President, Treasurer and
   
Assistant Secretary
           
COMERICA BANK, in its capacities as Agent, Issuing Lender and a Lender
             
By:
/s/ James Kim
   
James, Ilrang Kim, Vice President
           
FIRST BANK & TRUST, in its capacity as a Lender
             
By:
/s/ Pociano Oizoh
  Name: Pociano F. Oizoh   Title: Vice President


 
21

--------------------------------------------------------------------------------

 

Schedule 1.1C
Schedule of Commitments



Revolving Loan Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Comerica
$9,900,000
60%
First Bank & Trust
$6,600,000
40%
Term Loan Lender
Term Loan Commitment
Term Loan Commitment
Comerica
$1,500,000
60%
First Bank & Trust
$1,000,000
40%
Equipment Loan Lender
Equipment Loan Commitment
Equipment Loan Commitment Percentage
Comerica
$1,200,000
60%
First Bank & Trust
$800,000
40%



 
22

--------------------------------------------------------------------------------

 
 
Schedule A


Schedules to Loan Agreement:


Schedule 1.1R
-
Real Property Collateral
     
Schedule 5.6
-
Permitted Debt
     
Schedule 5.7
-
Litigation
     
Schedule 5.9
-
Subsidiaries
     
Schedule 5.12
-
Employee Benefit Plans
     
Schedule 5.17
-
Environmental Condition
     
Schedule 6.11
-
Deposit Account Banks



 
Schedules to Security Agreement:


Section 5.1
Legal Name, State of Organization, FEIN and Charter Identification Number



Section 5.1
Location of Chief Executive Office and Collateral



Section 5.2
Locations of Borrowers' Books



Section 5.3
Trade Names or Trade Styles



Section 5.9
Intellectual Property



Section 5.10
Equipment Leases



Section 5.11
Deposit Accounts



Section 5.12
Investment Property


 
23

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 1.1R (Phase Seven)


Real Property Collateral


No Additions

 
-2-

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 5.6 (Phase Seven)


Permitted Debt


Nothing to Report

 
-3-

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 5.7 (Phase Seven)


Litigation


None

 
-4-

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 5.9 (Phase Seven)


Subsidiaries


See attached

 
-5-

--------------------------------------------------------------------------------

 

[graph.jpg]
 
 
 

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 5.12 (Phase Seven)


Employee Benefit Plans


NTS 401K Profit Sharing Plan

 
-6-

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 5.17 (Phase Seven)


Environmental Condition


Nothing to Report

 
-7-

--------------------------------------------------------------------------------

 

Revolving Credit Agreement


Schedule 6.11 (Phase Seven)


Deposit Account Banks


1.          Comerica Bank                  Acct. No. 1892653153
2.          Wells Fargo Bank             Acct. No. 3776141776

 
-8-

--------------------------------------------------------------------------------

 

Schedule 1
Section 5.1


Legal Name, State of Organization, FEIN and Charter Identification Number


July 1, 2005
 
Type
 
Ownership
 
State of Incorporation
 
Federal I.D. No.
 
Charter I.D. No.
 
States Doing Business In
 
Nature of Business
 
Location Has Books
Phase Seven, Laboratories, Inc.
110 Stony Point Road Suite 105
Santa Rosa CA 95401
 
Division of Borrower
 
NTS Technical Systems
 
Calif.
 
33-1001352
 
C2411491
 
CA
 
Network Architecture and interoperability laboratory
 
Yes

 
 
-1-

--------------------------------------------------------------------------------

 

Section 5.2
Locations of Borrower's Books


Refer to Schedule 1, Section 5.1

 
-1-

--------------------------------------------------------------------------------

 

Section 5.3


TRADE NAMES
Company
 
Tradenames
     
Phase Seven Laboratories, Inc.
 
Phase Seven


 
-1-

--------------------------------------------------------------------------------

 

Section 5.9
Intellectual Property


None

 
-1-

--------------------------------------------------------------------------------

 

Section 5.10


Leases



   
TYPE OF LIEN
 
SECURED PARTY
 
TYPE OF SECURITY
 
EXPIRATION DATE
 
CURRENT MONTHLY RENT
 
Phase Seven
Laboratories, Inc.
110 Stony Point Road Suite 105
Santa Rosa, CA 95401
 
Real Property Lease
 
Stony Point East, L.P. (Landlord)
 
Office space
 
12/31/09
  $ 37,172.76  


 
-1-

--------------------------------------------------------------------------------

 

Section 5.11


Deposit Accounts


Financial Institution's Name and Address
Account Name
Account No.
Comerica Bank
Phase Seven Laboratories, Inc.
1892653153
Wells Fargo
Phase Seven Laboratories, Inc.
3776141776


 
-1-

--------------------------------------------------------------------------------

 

Section 5.12
Investment Property


None

 
-1-

--------------------------------------------------------------------------------

 

Exhibit 2.11(a)


Form of Notes

 
24

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURED REVOLVING PROMISSORY NOTE


$____________
Los Angeles, California
 
July 1, 2005



This Amended and Restated Secured Revolving Promissory Note (this "Secured
Revolving Promissory Note") is being delivered pursuant to that certain
Revolving Credit Agreement, dated as of November 21, 2001, as amended by that
certain Amendment Number One to Revolving Credit Agreement, dated as of July 17,
2002, that certain Amendment Number Two to Revolving Credit Agreement, dated as
of November 25, 2002, that certain Amendment Number Three to Revolving Credit
Agreement, dated as of July 21, 2003, that certain Amendment Number Four to
Revolving Credit Agreement, dated as of July 30, 2004, and that certain
Amendment Number Five to Revolving Credit Agreement dated the date hereof, by
and among Makers (as defined below), the financial institutions from time to
time parties thereto as the Lenders, and Comerica Bank, as contractual
representative for itself and the Lenders (as the same may be at any time
heretofore or hereafter amended, supplemented, or otherwise modified or
restated, the "Agreement"). Initially capitalized terms used but not defined
herein shall have the meanings ascribed thereto in the Agreement.


1.             FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a
California corporation, NTS TECHNICAL SYSTEMS, a California corporation, dba
National Technical Systems, XXCAL, INC., a California corporation, APPROVED
ENGINEERING TEST LABORATORIES, INC., a California corporation, ETCR, INC., a
California corporation, PHASE SEVEN LABORATORIES, INC., a California
corporation, and ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts
corporation, (collectively, "Makers"), jointly and severally promise to pay to
the order of _____ ("Payee"), on or before the Revolving Loans Maturity Date,
the principal sum of _____ Dollars ($ _____), or such lesser sum as shall equal
the aggregate outstanding principal amount of the Revolving Loans made by Payee
to Makers jointly and severally pursuant to the Agreement (as defined below).


This Secured Revolving Promissory Note amends and restates in its entirety the
Secured Revolving Promissory Note, dated November 21, 2001, from the Makers
(other than Phase Seven) to Payee (the "Original Revolving Note"). This Secured
Revolving Promissory Note reflects the outstanding indebtedness under the
Original Revolving Note and any new indebtedness under this Secured Revolving
Promissory Note which may be outstanding under the Agreement.


2.             Makers promise to make principal reduction payments on the
outstanding principal balance hereof in the amounts and on the dates specified
in the Agreement. Makers further promise to pay interest from the date of this
Secured Revolving Promissory Note, in like money, on the aggregate outstanding
principal amount hereof at the rates and on the dates provided in the Agreement.
All computations of interest shall be in accordance with the provisions of the
Agreement.

 
25

--------------------------------------------------------------------------------

 

3.             Makers hereby authorize Payee to record in its books and records
the date, type and amount of each Revolving Loan, and of each continuation,
conversion and payment of principal made by Makers, and Makers agree that all
such notations shall, in the absence of manifest error, be conclusive as to the
matters so noted; provided, however, any failure by Payee to make such notation
with respect to any Revolving Loan or continuation, conversion, or payment
thereof shall not limit or otherwise affect Makers' obligations under the
Agreement or this Secured Revolving Promissory Note.


4.             Upon the occurrence and during the continuance of an Event of
Default, in addition to and not in substitution of any of Agent or Lenders'
other rights and remedies with respect to such Event of Default, the entire
unpaid principal balance owing hereunder shall bear interest at the applicable
Lending Rate plus three hundred (300) basis points. In addition, interest,
Expenses and Fees, and other amounts due hereunder or under the Agreement not
paid when due shall bear interest at the Prime Lending Rate plus three hundred
(300) basis points until such overdue payment is paid in full.


5.             If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth day after the date such payment is
due, in addition to and not in substitution of any of Payee's other rights and
remedies with respect to such nonpayment, Makers shall pay to Payee, a late
payment fee ("Late Payment Fee") equal to five percent (5%) of the amount of
such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh day after the due date of the overdue payment with respect thereto.


6.             Makers shall make all payments hereunder in lawful money of the
United States of America and in immediately available funds to Comerica Bank, a
Michigan banking corporation ("Agent"), at Agent's office located at 15303
Ventura Boulevard, Suite 100, Sherman Oaks, CA 91403, Attention: Vahe S.
Medzoyan; or to such other address as Agent may from time to time specify by
notice to Makers in accordance with the terms of the Agreement.


7.             In no event shall the interest rate and other charges hereunder
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.


8.             This Secured Revolving Promissory Note is one of the "Notes"
issued pursuant to the Agreement and is governed by the terms thereof. The
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayments on account of principal of this Secured Revolving Promissory Note
prior to the maturity hereof upon the terms and conditions specified in the
Agreement. This Secured Revolving Promissory Note and the Loans evidenced hereby
may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer on the Register maintained by Agent
pursuant to the terms of the Agreement.

 
26

--------------------------------------------------------------------------------

 

9.             This Secured Revolving Promissory Note is secured by the Liens
granted to Agent, for the ratable benefit of Lenders, under the Loan Documents.


10.           Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.


11.           THE VALIDITY OF THIS SECURED REVOLVING PROMISSORY NOTE AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(a)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS SECURED REVOLVING PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT PAYEE'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE PAYEE
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. MAKERS AND PAYEE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
11.


(b)            MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURED
REVOLVING PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
MAKERS AND PAYEE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECURED REVOLVING PROMISSORY
NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


12.            This Secured Revolving Promissory Note hereby incorporates the
Reference Provision set forth in Section 11.10 of the Loan Agreement.

 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Makers have duly executed this Secured Revolving Promissory
Note as of the date first above written.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
             
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
             
XXCAL, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
             
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
             
ETCR, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary


 
28

--------------------------------------------------------------------------------

 
 

 
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
     
Lloyd Blonder, Vice President, Treasurer and Assistant Secretary
             
PHASE SEVEN LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer and Assistant Secretary


 
29

--------------------------------------------------------------------------------

 

SECURED EQUIPMENT PROMISSORY NOTE


$___________
Los Angeles, California
 
July 1,2005



This Secured Equipment Promissory Note (this "Secured Equipment Promissory
Note") is being delivered pursuant to that certain Revolving Credit Agreement,
dated as of November 21, 2001, as amended by that certain Amendment Number One
to Revolving Credit Agreement, dated as of July 17, 2002, that certain Amendment
Number Two to Revolving Credit Agreement, dated as of November 25, 2002, that
certain Amendment Number Three to Revolving Credit Agreement, dated as of July
21, 2003, that certain Amendment Number Four to Revolving Credit Agreement,
dated as of July 30, 2004, and that certain Amendment Number Five to Revolving
Credit Agreement dated the date hereof, by and among Makers (as defined below),
the financial institutions from time to time parties thereto as the Lenders, and
Comerica Bank, as contractual representative for itself and the Lenders (as the
same may be at any time heretofore or hereafter amended, supplemented, or
otherwise modified or restated, the "Agreement"). Initially capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Agreement.


1.             FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a
California corporation, NTS TECHNICAL SYSTEMS, a California corporation, dba
National Technical Systems, XXCAL, INC., a California corporation, APPROVED
ENGINEERING TEST LABORATORIES, INC., a California corporation, ETCR, INC., a
California corporation, PHASE SEVEN LABORATORIES, INC., a California
corporation, and ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts
corporation, (collectively, "Makers"), jointly and severally promise to pay to
the order of __________ ("Payee"), on or before the Equipment Loans Maturity
Date, the principal sum of ________ Dollars ($ _________), or such lesser sum as
shall equal the aggregate outstanding principal amount of the Equipment Loans
made by Payee to Makers jointly and severally pursuant to the Agreement (as
defined below).


2.             Makers promise to make principal reduction payments on the
outstanding principal balance hereof in the amounts and on the dates specified
in the Agreement. Makers further promise to pay interest from the date of this
Secured Equipment Promissory Note, in like money, on the aggregate outstanding
principal amount hereof at the rates and on the dates provided in the Agreement.
All computations of interest shall be in accordance with the provisions of the
Agreement.


3.             Makers hereby authorize Payee to record in its books and records
the date, type and amount of each Equipment Loan, and of each continuation,
conversion and payment of principal made by Makers, and Makers agree that all
such notations shall, in the absence of manifest error, be conclusive as to the
matters so noted; provided, however, any failure by Payee to make such notation
with respect to any Equipment Loan or continuation, conversion, or payment
thereof shall not limit or otherwise affect Makers1 obligations under the
Agreement Or this Secured Equipment Promissory Note.

 
30

--------------------------------------------------------------------------------

 

4.             Upon the occurrence and during the continuance of an Event of
Default, in addition to and not in substitution of any of Agent or Lenders'
other rights and remedies with respect to such Event of Default, the entire
unpaid principal balance owing hereunder shall bear interest at the applicable
Lending Rate plus three hundred (300) basis points. In addition, interest,
Expenses and Fees, and other amounts due hereunder or under the Agreement not
paid when due shall bear interest at the Prime Lending Rate plus three hundred
(300) basis points until such overdue payment is paid in full.


5.             If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth day after the date such payment is
due, in addition to and not in substitution of any of Payee's other rights and
remedies with respect to such nonpayment, Makers shall pay to Payee, a late
payment fee ("Late Payment Fee") equal to five percent (5%) of the amount of
such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh day after the due date of the overdue payment with respect thereto.


6.             Makers shall make all payments hereunder in lawful money of the
United States of America and in immediately available funds to Comerica Bank, a
Michigan banking corporation ("Agent"), at Agent's office located at 15303
Ventura Boulevard, Suite 100, Sherman Oaks, CA 91403, Attention: Vahe S.
Medzoyan; or to such other address as Agent may from time to time specify by
notice to Makers in accordance with the terms of the Agreement.


7.             In no event shall the interest rate and other charges hereunder
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.


8.             This Secured Equipment Promissory Note is one of the "Notes"
issued pursuant to the Agreement and is governed by the terms thereof. The
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayments on account of principal of this Secured Equipment Promissory Note
prior to the maturity hereof upon the terms and conditions specified in the
Agreement. This Secured Equipment Promissory Note and the Loans evidenced hereby
may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer on the Register maintained by Agent
pursuant to the terms of the Agreement.


9.             This Secured Equipment Promissory Note is secured by the Liens
granted to Agent, for the ratable benefit of Lenders, under the Loan Documents.


10.           Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.
 
11.          THE VALIDITY OF THIS SECURED EQUIPMENT PROMISSORY NOTE AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED

 
31

--------------------------------------------------------------------------------

 

TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(a)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS SECURED EQUIPMENT PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT PAYEE'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE PAYEE
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. MAKERS AND PAYEE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
11.


(b)            MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURED
EQUIPMENT PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
MAKERS AND PAYEE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECURED EQUIPMENT PROMISSORY
NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


12.           This Secured Equipment Promissory Note hereby incorporates the
Reference Provision set forth in Section 11.10 of the Loan Agreement.

 
32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Makers have duly executed this Secured Equipment Promissory
Note as of the date first above written.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
             
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
             
XXCAL, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
             
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
             
ETCR, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary


 
33

--------------------------------------------------------------------------------

 
 

 
ACTON ENVIRONMENTAL TESTING CORPORATION
         
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
             
PHASE SEVEN LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary


 
34

--------------------------------------------------------------------------------

 

SECURED TERM LOAN PROMISSORY NOTE


$ __________
Los Angeles, California
 
July 1,2005



This Secured Term Loan Promissory Note (this "Secured Term Loan Promissory
Note") is being delivered pursuant to that certain Revolving Credit Agreement,
dated as of November 21, 2001, as amended by that certain Amendment Number One
to Revolving Credit Agreement, dated as of July 17, 2002, that certain Amendment
Number Two to Revolving Credit Agreement, dated as of November 25, 2002, that
certain Amendment Number Three to Revolving Credit Agreement, dated as of July
21, 2003, that certain Amendment Number Four to Revolving Credit Agreement,
dated as of July 30, 2004, and that certain Amendment Number Five to Revolving
Credit Agreement dated the date hereof, by and among Makers (as defined below),
the financial institutions from time to time parties thereto as the Lenders, and
Comerica Bank, as contractual representative for itself and the Lenders (as the
same may be at any time heretofore or hereafter amended, supplemented, or
otherwise modified or restated, the "Agreement"). Initially capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Agreement.


1.             FOR VALUE RECEIVED, NATIONAL TECHNICAL SYSTEMS, INC., a
California corporation, NTS TECHNICAL SYSTEMS, a California corporation, dba
National Technical Systems, XXCAL, INC., a California corporation, APPROVED
ENGINEERING TEST LABORATORIES, INC., a California corporation, ETCR, INC., a
California corporation, PHASE SEVEN LABORATORIES, INC., a California
corporation, and ACTONENVIRONMENTAL TESTING CORPORATION, a Massachusetts
corporation, (collectively, "Makers"), jointly and severally promise to pay to
the order of _________ ("Payee"), on or before the Term Loans Maturity Date, the
principal sum of ________ Dollars ($ ____), or such lesser sum as shall equal
the aggregate outstanding principal amount of the Term Loan made by Payee to
Makers jointly and severally pursuant to the Agreement (as defined below).


2.             Makers promise to make principal reduction payments on the
outstanding principal balance hereof in the amounts and on the dates specified
in the Agreement. Makers further promise to pay interest from the date of this
Secured Term Loan Promissory Note, in like money, on the aggregate outstanding
principal amount hereof at the rates and on the dates provided in the Agreement.
All computations of interest shall be in accordance with the provisions of the
Agreement.


3.             Makers hereby authorize Payee to record in its books and records
the date, type and amount of Term Loans, and of each continuation, conversion
and payment of principal made by Makers, and Makers agree that all such
notations shall, in the absence of manifest error, be conclusive as to the
matters so noted; provided, however, any failure by Payee to make such notation
with respect to Term Loans or continuation, conversion, or payment thereof shall
not limit or otherwise affect Makers' obligations under the Agreement or this
Secured Term Loan Promissory Note.

 
35

--------------------------------------------------------------------------------

 

4.             Upon the occurrence and during the continuance of an Event of
Default, in addition to and not in substitution of any of Agent or Lenders'
other rights and remedies with respect to such Event of Default, the entire
unpaid principal balance owing hereunder shall bear interest at the applicable
Lending Rate plus three hundred (300) basis points. In addition, interest,
Expenses and Fees, and other amounts due hereunder or under the Agreement not
paid when due shall bear interest at the Prime Lending Rate plus three hundred
(300) basis points until such overdue payment is paid in full.


5.             If any payment due hereunder, whether for principal, interest, or
otherwise, is not paid on or before the tenth day after the date such payment is
due, in addition to and not in substitution of any of Payee's other rights and
remedies with respect to such nonpayment, Makers shall pay to Payee, a late
payment fee ("Late Payment Fee") equal to five percent (5%) of the amount of
such overdue payment. The Late Payment Fee shall be due and payable on the
eleventh day after the due date of the overdue payment with respect thereto.


6.             Makers shall make all payments hereunder in lawful money of the
United States of America and in immediately available funds to Comerica Bank, a
Michigan banking corporation ("Agent"), at Agent's office located at 15303
Ventura Boulevard, Suite 100, Sherman Oaks, CA 91403, Attention: Vahe S.
Medzoyan; or to such other address as Agent may from time to time specify by
notice to Makers in accordance with the terms of the Agreement.


7.             In no event shall the interest rate and other charges hereunder
exceed the highest rate permissible under any law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that Payee has received interest and other
charges hereunder in excess of the highest rate applicable hereto, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the principal balance hereof, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there is no principal
balance outstanding, Payee shall refund to Makers such excess.


8.             This Secured Term Loan Promissory Note is one of the "Notes"
issued pursuant to the Agreement and is governed by the terms thereof. The
Agreement, among other things, contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events and also for
prepayments on account of principal of this Secured Term Loan Promissory Note
prior to the maturity hereof upon the terms and conditions specified in the
Agreement. This Secured Term Loan Promissory Note and the Term Loans evidenced
hereby may be assigned or otherwise transferred in whole or in part only by
registration of such assignment or transfer on the Register maintained by Agent
pursuant to the terms of the Agreement.


9.             This Secured Term Loan Promissory Note is secured by the Liens
granted to Agent, for the ratable benefit of Lenders, under the Loan Documents.


10.           Makers hereby waive presentment for payment, notice of dishonor,
protest and notice of protest.

 
36

--------------------------------------------------------------------------------

 

11.           THE VALIDITY OF THIS SECURED TERM LOAN PROMISSORY NOTE AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD FOR PRINCIPLES OF CONFLICTS OF LAWS.


(a)            THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS SECURED TERM LOAN PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT PAYEE'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE PAYEE
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. MAKERS AND PAYEE WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
11.


(b)            MAKERS AND PAYEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURED
TERM LOAN PROMISSORY NOTE OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
MAKERS AND PAYEE REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS SECURED TERM LOAN PROMISSORY
NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


12.            This Secured Term Loans Promissory Note hereby incorporates the
Reference Provision set forth in Section 11.10 of the Loan Agreement.

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Makers have duly executed this Secured Term Loan Promissory
Note as of the date first above written.



 
NATIONAL TECHNICAL SYSTEMS, INC.
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
           
NTS TECHNICAL SYSTEMS dba NATIONAL TECHNICAL SYSTEMS
             
By:
     
Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary
           
XXCAL, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
           
APPROVED ENGINEERING TEST LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
           
ETCR, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 
 
38

--------------------------------------------------------------------------------

 
 

 
ACTON ENVIRONMENTAL TESTING CORPORATION
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary
           
PHASE SEVEN LABORATORIES, INC.
             
By:
     
Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 
 
39

--------------------------------------------------------------------------------